Citation Nr: 0109173	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1945.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
December 1998 at the age 75 years, and that the immediate 
cause of his death was anoxic encephalopathy, due to (or as a 
consequence of) chronic obstructive lung disease, due to (or 
as a consequence of) congestive heart failure.  

3.  At the time of the veteran's death in December 1998, he 
was service-connected for narcolepsy (formerly diagnosed as 
anxiety reaction), evaluated as 10 percent disabling from 
January 1989.

4.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to cause 
the veteran's death.  

5.  The veteran was not in receipt of or entitled to receive 
compensation for any service-connected disability rated 
totally disabling at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is denied.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.310, 3.312 (2000).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the veteran's widow.  She contends, in 
essence, that the veteran's death was due to a service-
connected disability.  She also asserts that the veteran had 
a service-connected disability misdiagnosed as a 
psychoneurosis, then characterized as narcolepsy, that 
contributed to his death.  In addition, she contends that she 
is entitled to DIC under 38 U.S.C.A. § 1318.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim.  The Board finds that no reasonable possibility exists 
that the additional assistance would aid in substantiating 
the appellant's claims.  In this regard, the Board notes that 
records pertaining to the veteran's service have been 
obtained from official sources.  The appellant has not 
identified any additional treatment records which would be 
relevant to consideration of the issues on appeal.  The Board 
also finds that it is not necessary to obtain a medical 
opinion regarding the appellant's claims.  Under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA), an opinion is necessary to make a decision on a 
claim if the evidence of record before VA contains lay and 
medical evidence indicating that the veteran's disability or 
symptoms (or death, in this case) may be associated with the 
veteran's active military, naval or air service, but does not 
contain sufficient evidence for VA to make a decision on the 
claim.  

In the present case, and as discussed below, there is no 
medical evidence indicating that the veteran's death may be 
associated with his active military service.  The medical 
evidence of record contains the veteran's service medical 
records, post-service medical records and the terminal 
hospital reports.  As such, the medical evidence of record is 
sufficient for VA to make a decision on these claims.  The 
Board, therefore, finds that, under the circumstances of this 
case, VA has made reasonable efforts to assist the appellant 
in attempting to substantiate her claims and that additional 
assistance is not required.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.

At the time of the veteran's death, service connection had 
been established for narcolepsy/sleep disorder (formerly 
diagnosed as anxiety reaction).  Originally, a December 1944 
rating decision had granted the veteran service connection 
for a psychoneurosis, evaluated as 10 percent disabling.  A 
February 1952 rating decision reduced the evaluation to 
noncompensable.  Finally, a July 1989 rating decision 
recharacterized the disability as a neurosis/sleep disorder 
and assigned a 10 percent evaluation, effective January 1989.  

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
anoxic encephalopathy, chronic obstructive lung disease, or 
congestive heart failure.  The veteran's heart and lungs were 
within normal limits on radiographic examination in July 
1944.  Tracing results of an August 1944 electrocardiograph 
were interpreted as being essentially within normal limits.  
The veteran's cardiovascular system was noted to be normal 
during the veteran's separation examination in March 1945.  

A printout of the veteran's VA treatment from 1991 to 1998 
indicates that he was treated for a variety of conditions, 
including chronic obstructive pulmonary disorder and 
congestive heart failure.  No opinions or evidence regarding 
the etiology of these conditions are provided.

Reports of treatment during a VA hospitalization from 
November 23 to December 2, 1998, indicate that the veteran 
was admitted with shortness of breath, cough and dyspnea.  
The veteran was stabilized and a sleep study was performed.  
The diagnosis was chronic obstructive pulmonary disease 
exacerbation.  

The reports from the veteran's terminal hospitalization 
indicate that on December 9, 1998, he was brought to the 
hospital by EMS after collapsing at his home with a heart 
attack.  On admission, the veteran was comatose, on a 
ventilator and not responding to painful stimuli.  After some 
testing and discussion with the veteran's family, ventilator 
support was withdrawn on December 14, 1998, and the veteran 
expired 30 minutes later.  The treatment records contain no 
opinions or evidence regarding the etiology of the veteran's 
conditions.  

The veteran's death certificate indicates that he died in 
December 1998 at the age 75 years, and that the immediate 
cause of his death was anoxic encephalopathy, due to (or as a 
consequence of) chronic obstructive lung disease, due to (or 
as a consequence of) congestive heart failure.  No 
significant conditions contributing to death but not 
resulting in the underlying cause were identified.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  Taken as a 
whole, the medical evidence of record fails to show that the 
veteran's service-connected narcolepsy, formerly diagnosed as 
an anxiety reaction, substantially or materially caused or 
contributed to his anoxic encephalopathy, chronic obstructive 
lung disease, or congestive heart failure.  In addition, the 
Board finds that the veteran's terminal anoxic 
encephalopathy, chronic obstructive lung disease, and 
congestive heart failure were initially demonstrated too 
remotely from service to be etiologically related to service, 
in the absence of demonstration of continuity of 
symptomatology or competent medical evidence showing such 
relationship.  Likewise, the evidence does not demonstrate 
that the veteran's service-connected narcolepsy, formerly 
diagnosed as an anxiety reaction, aggravated a fatal non-
service-connected disability.  

The Board recognizes the appellant's contentions that the 
veteran's death is due to his service-connected narcolepsy, 
formerly diagnosed as an anxiety reaction.  However, as a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Ideally, any medical opinion linking the veteran's anoxic 
encephalopathy, chronic obstructive pulmonary disease, or 
congestive heart failure to his service or a service-
connected disability would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Turning to the regulations relevant to DIC, the Board 
observes that benefits authorized by 38 U.S.C.A. § 1318 shall 
be paid to a deceased veteran's surviving spouse or children 
in the same manner as if the veteran's death is service 
connected when the following conditions are met:  (1) the 
veteran's death was not caused by his or her own willful 
misconduct; and (2) the veteran was in receipt of, or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error (CUE)), was not in receipt of 
but would have been entitled to receive compensation at the 
time of death for a service-connected disablement that 
either: (i) was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death; or (ii) was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 C.F.R. § 
3.22 (2000).

Based on a thorough review of the evidence, the Board finds 
that appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  Although the veteran's death has not 
been shown to be the result of his own willful misconduct, at 
the time of his death the veteran was not in receipt of 
compensation for a service-connected disability that had been 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or that had been so 
rated continuously for a period of not less than 5 years from 
the date of his discharge or other release from active duty.  
There is no evidence that a 100 percent schedular evaluation 
or a total rating based on individual unemployability was 
warranted for the veteran's service-connected narcolepsy.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Similarly, the appellant has failed to show that but for 
receipt by the veteran of military retired or retirement pay, 
or CUE in a rating decision made during his lifetime, he 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  Id.  

In light of the above, the Board finds that the veteran was 
not in receipt of or entitled to receive compensation for any 
service-connected disability rated totally disabling at the 
time of his death, and therefore DIC benefits based on 
38 U.S.C.A. § 1318 may not be paid on his behalf.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to DIC under 38 U.S.C.A. § 1318 is denied. 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

